        Case 1:16-cv-00861-ALC Document 110 Filed 12/20/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



COMMODITIES & MINERALS ENTERPRISE LTD.,#                        16 Civ. 861 (ALC)

                                     Plaintiff,


                       v.                                      NOTICE OF MOTION TO
                                                               LIFT THE STAY AND
CVG FERROMINERA ORINOCO, C.A.,                                 TRANSFER FUNDS INTO
                                                               ESCROW PURSUANT TO A
                                     Defendant.                JUDGMENT OF A UNITED
                                                               STATES DISTRICT COURT




               PLEASE TAKE NOTICE that, upon the accompanying Declaration of Bruce G.

Paulsen, including all exhibits annexed thereto, the accompanying memorandum of law dated

December 21, 2018, and upon all prior pleadings and proceedings herein, plaintiff Commodities

& Minerals Enterprise Ltd. ("CME"), by and through its undersigned counsel, shall move this

Court, at the United States Courthouse located at 40 Foley Square, Courtroom 1306, New York,

New York 10007, before the Honorable Andrew L. Carter, Jr., at such time as counsel may be

heard, for an order pursuant to Fed. R. Civ. P. 69 and N.Y. CPLR 5225(b), (i) lifting the stay in

this action, and (ii) directing garnishee Bank of America, N.A. to transfer the funds attached in

this action at the New York bank account of defendant CVG Ferrominera Orinoco, C.A.

("FMO"), into the escrow account established pursuant to a partial final arbitration award dated

January 5, 2017, as confirmed by a judgment of the United States District Court for the Southern
          Case 1:16-cv-00861-ALC Document 110 Filed 12/20/18 Page 2 of 2




District of Florida dated July 18, 2018, and subsequently registered as a judgment in this District

on November 7, 2018, and for such other and further relief as the Court deems just and proper.



New York, NY
December 20, 2018


                                                     SEW ARD & KISSEL LLP

                                                     By:   Is Bruce G. Paulsen
                                                             Bruce G. Paulsen
                                                             Brian P. Maloney
                                                             Michael B. Weitman
                                                             Laura E. Miller

                                                     One Battery Park Plaza
                                                     New York, New York 10004
                                                     Telephone: (212) 574-1200
                                                     Fax: (212) 480-8421
                                                     paulsen@sewkis.com
                                                     maloncv(ii)scwkls.com
                                                     wcitman(a)scwkis. com
                                                     mii lcrl@sewkis.com

                                                     Attorneys for plaintiff Commodities &
                                                     Minerals Enterprise Ltd.


TO:      Edward A. Keane, Esq.
         MAHONEY & KEANE, LLP
         40 Worth Street
         10th Floor
         New York, New York 10013-2904
         Attorneys for defendant CVG Ferrominera
         Orinoco, C.A.

         Barry J. Glickman, Esq.
         ZEICHNER ELLMAN & KRAUSE LLP
         1211 A venue of the Americas
         New York, New York 10036
         Attorneys for garnishee Bank ofAmerica, N.A.


SK 29735 0001 8113914

                                                 2
